The action was to recover damages for injuries caused by alleged negligence of defendants in failing to stop his auto truck when signalled to do so, as required by chapter 107, Laws 1913.
On three issues submitted, of negligence, contributory negligence, and damages, there was verdict for defendants on the first issue. Judgment on the verdict, and plaintiff excepted and appealed.
There was evidence on the part of plaintiff tending to show that, on 4 November, 1914, he was driving, at the head of a funeral procession, a wagon carrying the casket and dead body of a deceased colored person, when, seeing defendant approach with his truck loaded with crates and bottles and making considerable noise, plaintiff signalled to the driver to stop and he neglected or refused to do so, contrary to provisions of statute, chap. 107, Laws 1913, and by reason of said neglect, plaintiff's horse ran away, throwing plaintiff from the wagon and causing painful bruises and injuries, for which he brings suit.
The evidence on part of defendant tended to show that defendant did stop when signalled to, and waited for the procession to pass, and as plaintiff's wagon started down a hill it ran on the horse, which began to kick, breaking the harness, and that he ran away on that account.
Under a correct charge, the jury, accepting defendant's version of the occurrence, have answered the issue of defendant's negligence "No," and we see no reason for disturbing the results of the trial.
The objections to rulings of the court on questions of evidence are without substantial significance and, in our opinion, could have *Page 829 
had no appreciable effect on the verdict. The judgment for defendant is therefore affirmed.
No error.
Cited: Bank v. Wysong  Miles Co., 177 N.C. 292.
(773)